Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on March 14, 2019.
Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-11, 17-22, and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 6 recites: “providing a result of classifying the first driving scenario data for a user, to cause the user to generate a rule for classifying driving scenario data based on the result, the rule being at least used to update the driving scenario classification model.”  The claims and specification do not detail the “user” and it could be interpreted as a human.  Therefore, causing a user to generate a rule encompasses a human organism and the claim is directed to non-eligible subject matter; see MPEP 2105(III).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambeck-Madsen et al., U.S. Patent 10,963,741 (Ambeck-Madsen).  Ambeck-Madsen is derived from PCT WO2017/211395 published December 14, 2017.

With respect to independent claim 1 Ambeck-Madsen teaches:
A method for determining a driving scenario classification model, comprising: 
acquiring a first driving scenario data set from a crowdsourcing platform, driving scenario data in the first driving scenario data set having been classified (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).); 
generating a driving scenario classification model at least based on the first driving scenario data set, for classifying driving scenario data collected by a collection entity (Ambeck-Madsen teaches the visual driving scenes are used to train a model to develop a general mapping function that is capable of determining the perceptual load of visual driving scenes through the use of extracted scene features; see 3:62-4:5.  Ambeck-Madsen further teaches that the determined perceptual load of the visual driving scene is expressed as a load value in the same format as the load values with which the reference video scenes have been labelled; see 4:6-9.  Ambeck-Madsen teaches classifying the visual driving scenes by perceptual load.); 
acquiring a rule for classifying driving scenario data, the rule being generated based on a result of classifying the driving scenario data collected by the collection entity using the driving scenario classification model (Ambeck-Madsen teaches training a load model using examples of various driving scenarios including “ground-truth” perceptual load values acquired through crowd-sourcing; see 11:56-12:10.); and 
updating the driving scenario classification model at least based on the rule (Ambeck-Madsen teaches updating video load values based on which video was labeled as having higher load and their prior load value; see 12:20-34.).

With respect to dependent claim 2 the rejection of claim 1 is incorporated.  Further Ambeck-Madsen teaches:
wherein the driving scenario data in the first driving scenario data set is classified into at least one of: 
a first category related to a geographic element (Ambeck-Madsen teaches sensing the road in front of the vehicle; see 4:24-32.  The road is considered a geographic element.), 
a second category related to a traffic signal, or 
a third category related to a driving behavior (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses (behavior) to the scene; see 5:54-67 and 6:1-16.).

With respect to dependent claim 3 the rejection of claim 1 is incorporated.  Further Ambeck-Madsen teaches:
wherein the driving scenario data collected by the collection entity comprises at least one of: 
information related to a road (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.), 
information related to a traffic signal, 
information related to a behavior of the collection entity (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses to the scene; see 5:54-67 and 6:1-16.), or 
information collected by a sensor installed on the collection entity (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.).

With respect to dependent claim 4 the rejection of claim 1 is incorporated.  Further Ambeck-Madsen teaches:
wherein the generating a driving scenario classification model comprises: 
determining a first target function for training the driving scenario classification model (Ambeck-Madsen teaches various functions that can be used to train the load model including linear regression, kernel regression, support vector regression in 8:10-14.); and
training the driving scenario classification model using a machine learning method based on the first target function and the first driving scenario data set (Ambeck-Madsen teaches continuously training the load model in 7:66-8:10.).

With respect to dependent claim 5 the rejection of claim 4 is incorporated.  Further Ambeck-Madsen teaches:
wherein the updating the driving scenario classification model comprises:
acquiring a second driving scenario data set from the crowdsourcing platform, driving scenario data in the second driving scenario data set having been classified (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).  Ambeck-Madsen teaches analyzing multiple scenes which can each be considered a driving scenario data set.);
determining, based on the first target function and the rule, a second target function for training the driving scenario classification model (Ambeck-Madsen teaches various functions that can be used to train the load model including linear regression, kernel regression, support vector regression in 8:10-14.  (Ambeck-Madsen teaches continuously training the load model in 7:66-8:10.  The claim does not specify the first or second target functions, or how the second target function is determined based on the first target function and the rule.  An updated function is a different function and can be considered a second target function.); and
updating, based on the second target function and the second driving scenario data set, the driving scenario classification model using the machine learning method (Ambeck-Madsen teaches continuously training (updating) the load model in 7:66-8:10.), 
wherein the driving scenario data in the second driving scenario data set is classified at the crowdsourcing platform at least based on the rule (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).).

With respect to independent claim 6 Ambeck-Madsen teaches:
A method for classifying driving scenario data, comprising:
acquiring first driving scenario data collected by a collection entity (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.); 
classifying the first driving scenario data using a driving scenario classification model, the driving scenario classification model being generated based on a first driving scenario data set from a crowdsourcing platform (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).); and 
providing a result of classifying the first driving scenario data for a user, to cause the user to generate a rule for classifying driving scenario data based on the result, the rule being at least used to update the driving scenario classification model (Ambeck-Madsen teaches training a load model using examples of various driving scenarios including “ground-truth” perceptual load values acquired through crowd-sourcing (from a user); see 11:56-12:10.).

With respect to dependent claim 7 the rejection of claim 6 is incorporated.  Further Ambeck-Madsen teaches:
wherein the first driving scenario data comprises at least one of:
information related to a road (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.), 
information related to a traffic signal, 
information related to a behavior of the collection entity (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses to the scene; see 5:54-67 and 6:1-16.), or 
information collected by a sensor installed on the collection entity (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.).

With respect to dependent claim 8 the rejection of claim 6 is incorporated.  Further:
wherein driving scenario data in the driving scenario data set is classified into at least one of:
a first category related to a geographic element (Ambeck-Madsen teaches sensing the road in front of the vehicle; see 4:24-32.  The road is considered a geographic element.), 
a second category related to a traffic signal, or 
a third category related to a driving behavior (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses (behavior) to the scene; see 5:54-67 and 6:1-16.).

With respect to dependent claim 9 the rejection of claim 6 is incorporated.  Further Ambeck-Madsen teaches:
acquiring second driving scenario data collected by the collection entity (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).  Ambeck-Madsen teaches analyzing multiple scenes which can each be considered a driving scenario data set.); and 
classifying the second driving scenario data using the driving scenario classification model updated at least based on the rule (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).).

With respect to dependent claim 10 the rejection of claim 9 is incorporated.  Further Ambeck-Madsen teaches:
wherein the driving scenario classification model is updated based on a second driving scenario data set from the crowdsourcing platform and the rule (Ambeck-Madsen teaches continuously training (updating) the load model in 7:66-8:10.), 
wherein driving scenario data in the second driving scenario data set is classified at the crowdsourcing platform at least based on the rule (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).).

With respect to dependent claim 11 the rejection of claim 9 is incorporated.  Further Ambeck-Madsen teaches:
wherein at least one of the classified first driving scenario data or the second classified driving scenario data is used to train a conveyance (Ambeck-Madsen teaches a control device for a vehicle (conveyance) in 1:14-19.).

With respect to independent claim 12 Ambeck-Madsen teaches:
An apparatus for determining a driving scenario classification model, comprising: 
at least one processor (Ambeck-Madsen teaches a control device including a processor and memory; see 9:32-39.); and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Ambeck-Madsen teaches a control device including a processor and memory; see 9:32-39.), the operations comprising:
acquiring a first driving scenario data set from a crowdsourcing platform, driving scenario data in the first driving scenario data set having been classified (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).); 
generating a driving scenario classification model at least based on the first driving scenario data set, for classifying driving scenario data collected by a collection entity (Ambeck-Madsen teaches the visual driving scenes are used to train a model to develop a general mapping function that is capable of determining the perceptual load of visual driving scenes through the use of extracted scene features; see 3:62-4:5.  Ambeck-Madsen further teaches that the determined perceptual load of the visual driving scene is expressed as a load value in the same format as the load values with which the reference video scenes have been labelled; see 4:6-9.  Ambeck-Madsen teaches classifying the visual driving scenes by perceptual load.); 
acquiring a rule for classifying driving scenario data, the rule being generated based on a result of classifying the driving scenario data collected by the collection entity using the driving scenario classification model (Ambeck-Madsen teaches training a load model using examples of various driving scenarios including “ground-truth” perceptual load values acquired through crowd-sourcing; see 11:56-12:10.); and 
updating the driving scenario classification model at least based on the rule (Ambeck-Madsen teaches updating video load values based on which video was labeled as having higher load and their prior load value; see 12:20-34.).

With respect to dependent claim 13 the rejection of claim 12 is incorporated.  Further Ambeck-Madsen teaches:
wherein the driving scenario data in the first driving scenario data set is classified into at least one of:
a first category related to a geographic element (Ambeck-Madsen teaches sensing the road in front of the vehicle; see 4:24-32.  The road is considered a geographic element.), 
a second category related to a traffic signal, or 
a third category related to a driving behavior (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses (behavior) to the scene; see 5:54-67 and 6:1-16.).

With respect to dependent claim 14 the rejection of claim 12 is incorporated.  Further Ambeck-Madsen teaches:
wherein the driving scenario data collected by the collection entity comprises at least one of:
information related to a road (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.),
information related to a traffic signal,
information related to a behavior of the collection entity (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses to the scene; see 5:54-67 and 6:1-16.), or
information collected by a sensor installed on the collection entity (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.).

With respect to dependent claim 15 the rejection of claim 12 is incorporated.  Further Ambeck-Madsen teaches:
wherein the generating a driving scenario classification model comprises:
determining a first target function for training the driving scenario classification model (Ambeck-Madsen teaches various functions that can be used to train the load model including linear regression, kernel regression, support vector regression in 8:10-14.); and 
training the driving scenario classification model using a machine learning method based on the first target function and the first driving scenario data se (Ambeck-Madsen teaches continuously training the load model in 7:66-8:10.)t.

With respect to dependent claim 16 the rejection of claim 15 is incorporated.  Further Ambeck-Madsen teaches:
wherein the updating the driving scenario classification model comprises: 
acquiring a second driving scenario data set from the crowdsourcing platform, driving scenario data in the second driving scenario data set having been classified (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).  Ambeck-Madsen teaches analyzing multiple scenes which can each be considered a driving scenario data set.); 
determining, based on the first target function and the rule, a second target function for training the driving scenario classification model (Ambeck-Madsen teaches various functions that can be used to train the load model including linear regression, kernel regression, support vector regression in 8:10-14.  (Ambeck-Madsen teaches continuously training the load model in 7:66-8:10.  The claim does not specify the first or second target functions, or how the second target function is determined based on the first target function and the rule.  An updated function is a different function and can be considered a second target function.); and 
updating, based on the second target function and the second driving scenario data set, the driving scenario classification model using the machine learning method (Ambeck-Madsen teaches continuously training (updating) the load model in 7:66-8:10.), 
wherein the driving scenario data in the second driving scenario data set is classified at the crowdsourcing platform at least based on the rule (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).).

With respect to dependent claim 17 the rejection of claim 6 is incorporated.  Further Ambeck-Madsen teaches:
An apparatus for classifying driving scenario data, comprising: 
at least one processor (Ambeck-Madsen teaches a control device including a processor and memory; see 9:32-39.); and 
a memory storing instructions, the instructions when executed by the at least one processor (Ambeck-Madsen teaches a control device including a processor and memory; see 9:32-39.), cause the at least one processor to perform the method of claim 6.

With respect to dependent claim 18 the rejection of claim 17 is incorporated.  Further Ambeck-Madsen teaches:
wherein the first driving scenario data comprises at least one of:
information related to a road (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.), 
information related to a traffic signal, 
information related to a behavior of the collection entity (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses to the scene; see 5:54-67 and 6:1-16.), or 
information collected by a sensor installed on the collection entity (Ambeck-Madsen teaches an optical sensor, that may be a camera, that senses the road in front of the vehicle; see 4:24-32.).

With respect to dependent claim 19 the rejection of claim 17 is incorporated.  Further Ambeck-Madsen teaches:
wherein driving scenario data in the driving scenario data set is classified into at least one of: 
a first category related to a geographic element (Ambeck-Madsen teaches sensing the road in front of the vehicle; see 4:24-32.  The road is considered a geographic element.), 
a second category related to a traffic signal, or 
a third category related to a driving behavior (Ambeck-Madsen teaches training a model, in part, by monitoring a driver during a driving scene, in particular a driver’s responses (behavior) to the scene; see 5:54-67 and 6:1-16.).

With respect to dependent claim 20 the rejection of claim 17 is incorporated.  Further Ambeck-Madsen teaches:
acquiring second driving scenario data collected by the collection entity (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).  Ambeck-Madsen teaches analyzing multiple scenes which can each be considered a driving scenario data set.); and 
classifying the second driving scenario data using the driving scenario classification model updated at least based on the rule (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).).

With respect to dependent claim 21 the rejection of claim 20 is incorporated.  Further Ambeck-Madsen teaches:
wherein the driving scenario classification model is updated based on a second driving scenario data set from the crowdsourcing platform and the rule (Ambeck-Madsen teaches continuously training (updating) the load model in 7:66-8:10.), 
wherein driving scenario data in the second driving scenario data set is classified at the crowdsourcing platform at least based on the rule (Ambeck-Madsen teaches crowdsourced data extracted directly from visual driving scenes in 3:33-46.  The crowdsourced data described by Ambeck-Madsen is labeled (classified).).

With respect to dependent claim 22 the rejection of claim 20 is incorporated.  Further Ambeck-Madsen teaches:
wherein at least one of the classified first driving scenario data or the classified second driving scenario data is used to train a conveyance (Ambeck-Madsen teaches a control device for a vehicle (conveyance) in 1:14-19.).

With respect to dependent claim 23 the rejection of claim 1 is incorporated.  Further Ambeck-Madsen teaches:
A computer readable storage medium, storing a computer 5 program, wherein the computer program, when executed by a processor, implements the method according to claim 1 (Ambeck-Madsen teaches a control device including a processor and memory; see 9:32-39.).

With respect to dependent claim 24 the rejection of claim 6 is incorporated.  Further Ambeck-Madsen teaches:
A computer readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, implements the method according to claim 6 (Ambeck-Madsen teaches a control device including a processor and memory; see 9:32-39.).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al., “End-to-end Learning of Driving Models from Large-scale Video Datasets” – teaches learning driving models from crowdsourced driving behavior data.
Shashua et al., U.S. Patent 9,760,090 – teaches crowd sourcing data for autonomous vehicle navigation.
Toyoda et al., U.S. Patent 10,543,853 – teaches collaborative control of a vehicle.

Conclusion
Claims 1-24 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121